Case: 20-102     Document: 5-1      Page: 1    Filed: 01/29/2020




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                In re: MARK C. JACKSON,
                          Petitioner
                   ______________________

                          2020-102
                   ______________________

    On Petition for Writ of Mandamus to the United States
 Court of Appeals for Veterans Claims in No. 19-5406,
 Judge Margaret C. Bartley.
                  ______________________

                       ON PETITION
                   ______________________

 PER CURIAM.
                          ORDER
      Before the court is Mark C. Jackson’s “Petition for Ex-
 traordinary Relief,” which the court construes as seeking
 mandamus relief. Mr. Jackson has also submitted a “notice
 of interlocutory appeal.”
      To prevail on a mandamus petition, a party must show:
 (1) it has a clear legal right to relief; (2) there are no ade-
 quate alternative legal channels through which it may ob-
 tain that relief; and (3) the grant of mandamus is
 appropriate under the circumstances. Cheney v. U.S. Dist.
 Court for the Dist. of Columbia, 542 U.S. 367, 380–81
Case: 20-102     Document: 5-1     Page: 2    Filed: 01/29/2020




2                                               IN RE JACKSON




 (2004); Kerr v. U.S. Dist. Court for the N. Dist. of Cal., 426
U.S. 394, 403 (1976).
     Among other things, Mr. Jackson states in his petition
 that he seeks “the necessary writs to enforce the judgment”
 in connection with a decision of the Board of Veterans Ap-
 peals, No. 04-31 819A, 2014 WL 5094720 (Aug. 4, 2014),
 and has a petition for an extraordinary writ pending in the
 United States Court of Appeals for Veterans Claims “but,
 to date no action has been taken by the court on the peti-
 tion.” Mr. Jackson identifies Veterans Court Docket No.
 2019-5406. On November 21, 2019, the Veterans Court
 acted on Mr. Jackson’s petition in that case. Pursuant to
 Federal Rule of Appellate Procedure 4(d), this court will
 transmit to the Veterans Court Mr. Jackson’s notice of ap-
 peal as having been timely filed. Mr. Jackson thus has an
 alternative means by which to pursue his relief.
     Mr. Jackson also raises allegations against numerous
 parties, including the State of Florida, concerning “a gov-
 ernmental racketeering enterprise conspiracy or retalia-
 tory, discriminatory prohibited personnel practice or
 unwarranted personnel action” involving, among other
 things, court corruption, his driver’s license suspension, his
 brother’s murder, and his attendance at West Virginia Uni-
 versity. Just as this court previously concluded that Mr.
 Jackson’s earlier petitions raising essentially the same al-
 legations failed to establish a clear and indisputable right
 to relief, see, e.g., Jackson v. United States, 612 F. App’x
 997 (Fed. Cir. 2015); Jackson v. Shinseki, 421 F. App’x 957
 (Fed. Cir. 2011), we do the same here.
     Accordingly,
     IT IS ORDERED THAT:
     (1) Mr. Jackson’s petition is denied.
     (2) This court transmits ECF No. 4, to the Clerk of the
 Veterans Court to be considered a notice of appeal in Jack-
 son v. Wilkie, No. 19-5406, filed on December 17, 2019.
Case: 20-102     Document: 5-1   Page: 3   Filed: 01/29/2020




 IN RE JACKSON                                              3




                                 FOR THE COURT

 January 29, 2020                /s/ Peter R. Marksteiner
      Date                       Peter R. Marksteiner
                                 Clerk of Court
 s31